Citation Nr: 0907173	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-24 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for chronic dermatitis, to include eczema.


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1981; March 1985 to March 1987; August 1993 to 
October 1995; and October 1995 to October 1998.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Columbia, South Carolina, which denied the 
Veteran's claim for an evaluation in excess of 10 percent 
disabling for chronic dermatitis, to include eczema.

In January 2009, a Board hearing was held before the 
undersigned Veterans Law Judge in Washington, DC.  A 
transcript of that proceeding has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is requesting an increased evaluation for his 
service-connected chronic dermatitis, to include eczema, 
which was more recently diagnosed during a June 2008 VA 
examination as pityriasis lichenoides et varioliformis.  He 
was service-connected for the disorder in an October 1981 
rating decision, which granted an initial rating of 10 
percent disabling under Diagnostic Code ("DC") 7806.  In 
March 2004, he submitted a request for an increased rating, 
asserting that the condition had steadily worsened.  

In a February 2005 rating decision, the 10 percent evaluation 
was continued based on the results of a July 2004 VA skin 
evaluation, which found that the Veteran's skin disease 
affected at least five (5) percent, but less than 20 percent, 
of his entire body, and that he was not receiving any 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs.  (See VA examination, July 
2004.)

Following the denial of his claim, the Veteran submitted a 
Notice of Disagreement in March 2005.  After the receipt of 
additional evidence, including VA Medical Center treatment 
records, the Veteran was afforded a second VA skin 
examination in June 2006, and a third examination in June 
2008.

In January 2009, the Veteran and his wife testified at a 
hearing before the Board, in which he claimed that his 
disorder not only greatly affected his personal life 
(including marital relations with his wife), but also caused 
marked interference with his employment.  Specifically, he 
said that he had been forced to quit his job a few months 
earlier due to the foul odor associated with his skin 
condition and the resultant complaints made by his co-
workers.  (See Board hearing transcript, January 2009, p. 12-
13.)  He said that the condition particularly interfered with 
his ability to perform his job as a security guard because he 
was frequently forced to leave his post and go to the 
bathroom to put cold water on his skin to relieve the 
constant itching.  He also said that condition, which was 
irritated by the fabric of his  clothing, resulted in the 
rupture of ever-present pustules and lesions covering his 
torso, causing a purulent discharge that soiled or damaged 
his work uniforms.  (See NOD, March 2005.)  His wife further 
testified that his condition has precluded his participation 
in activities requiring social interactions and has resulted 
in his developing depression.  (See Board transcript, January 
2009, p. 15.)

The Board notes that the rating schedule associated with DC 
7806 does not provide either specific or analogous criteria 
for occupational or social impairment resulting from a foul 
smell.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the United 
States Court of Appeals for Veterans Claims ("Court") held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, "the regulation does not preclude 
the Board from considering whether referral to the 
appropriate first-line officials is required."  Floyd, 9 
Vet. App. at 95.  In light of the Veteran's complaints and 
the unusual nature of his disability, the Board finds that 
such referral is warranted in this case.


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
invite him to submit additional evidence 
documenting the effect the alleged odor 
from his chronic skin condition has on his 
occupational and social functioning.

2.  Thereafter, whether or not the Veteran 
submits any additional evidence, the RO 
must refer the matter of the increased 
rating for chronic dermatitis, to include 
eczema, to either the Under Secretary for 
Benefits, or the Director of Compensation 
and Pension for extra-schedular 
consideration under 38 C.F.R. § 
3.321(b)(1).  The Board specifically 
directs the attention of the reviewing 
official to the Veteran's testimony at his 
hearing before the Board, as well as any 
additional evidence he submits pursuant to 
the request above. 

3.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with an 
SSOC and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




